Case: 21-60166      Document: 00516500102         Page: 1     Date Filed: 10/06/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 6, 2022
                                   No. 21-60166                          Lyle W. Cayce
                                                                              Clerk

   Wendy Alijandra Olmos-Tenorio; Emely Castro-Olmos,

                                                                       Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                             Agency No. A209 229 242
                             Agency No. A209 229 243


   Before Graves, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Wendy Alijandra Olmos-Tenorio and Emely Castro-Olmos (Emely),
   natives and citizens of El Salvador, petition for review of the February 9, 2021
   decision by the Board of Immigration Appeals (BIA) dismissing their appeal
   of a February 28, 2019 order of the Immigration Judge (IJ) denying them


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60166     Document: 00516500102           Page: 2   Date Filed: 10/06/2022




                                    No. 21-60166


   asylum and withholding of removal. Emely sought derivative asylum and
   withholding of removal as a rider on Olmos-Tenorio’s application.
          While we ordinarily review only the decision of the BIA, when, as in
   the instant case, the BIA has adopted the IJ’s reasoning, we review the IJ’s
   ruling to the extent that it affected the BIA’s decision. See Zhu v. Gonzales,
   493 F.3d 588, 593-94 (5th Cir. 2007). We review factual findings for
   substantial evidence, Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005),
   and we review questions of law de novo. Zhu, 493 F.3d at 594.
          We agree with the IJ and the BIA that Olmos-Tenorio’s first proposed
   particular social group (PSG)—“Salvadoran women perceived as property
   due to El Salvador’s oppressive societal norms against them”—is not
   cognizable because the group lacks particularity and does not exist
   independently of the harm suffered by its members. See Aldana-Ramirez v.
   Garland, No. 20-60871, 2022 WL 458386, at *1 (5th Cir. Feb. 15, 2022)
   (unpub.) (“‘Honduran women who are viewed as property by virtue of their
   position in a domestic relationship’ lacks particularity” and sufficient
   independence from the harm); Marquez Benitez v. Whitaker, 748 F. App’x
   607, 608 (5th Cir. 2019) (unpub.) (“married Honduran women viewed as
   property by virtue of their status in a domestic relationship” is not a
   cognizable particular social group); Macias v. Sessions, 694 F. App’x 314 (5th
   Cir. 2017) (unpub.) (“Mexican women viewed as property by virtue of a
   domestic relationship” lacked sufficient particularity); see also Jaco v.
   Garland, 24 F.4th 395, 405–07 & n.4 (5th Cir. 2021) (PSG cannot be defined




                                         2
Case: 21-60166        Document: 00516500102              Page: 3      Date Filed: 10/06/2022




                                          No. 21-60166


   circularly by claimed persecution); Gonzales-Veliz v. Barr, 938 F.3d 219, 232
   (5th Cir. 2019) (same). 1
               We likewise agree that Olmos-Tenorio’s other proposed PSG—
   “Salvadoran women in domestic relationships”—also lacks the requisite
   particularity and social distinction to be cognizable. See Jaco, 24 F.4th at
   406–07; Gonzales-Veliz, 938 F.3d at 232; see also Matter of M-E-V-G-, 26 I. &
   N. Dec. 227 (BIA 2014) (explaining “particularity” and “social distinction”
   requirements and emphasizing that the social group must exist
   independently of the claimed persecution); Matter of W-G-R-, 26 I. & N.
   Dec. 208 (BIA 2014) (same).
           Finally, we reject the parties’ arguments that remand to the BIA is
   necessary in light of Matter of A-B- (“A-B-III”), 28 I & N. Dec. 307, 309
   (A.G. 2021). See Jaco, 24 F.4th at 405-06. As reasoned in Jaco, “regardless
   of the controlling decision, only an unreasonable interpretation of the INA
   can support [the petitioner’s proposed particular social groups].” Id. at 406.
           Substantial evidence supports the IJ’s determination, adopted by the
   BIA, that the proposed PSGs are not cognizable. Id. at 407; Gonzales-Veliz,
   938 F.3d at 232. Olmos-Tenorio’s failure to establish a cognizable PSG
   precludes the granting of asylum or withholding of removal. See Zhang, 432
   F.3d at 344. Accordingly, the petition for review is DENIED.




           1
            See Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006) (noting unpublished
   opinions, while not precedential, may be considered persuasive authority); 5th Cir. R.
   47.5.4.




                                               3